DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/650074, filed on 06/05/2015.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0197352 to Ueno.
Claim 1: Ueno discloses a method of manufacturing a semiconductor device comprising (abstract): transferring a substrate to a process chamber including an inner tube and an outer tube (para. [0140, 0180]); 
executing a STABLE period by cooling the substrate transferred to the process chamber while heating the substrate from its outer peripheral side (para. [0181-0182]);
executing a DEPOSITION period by supplying a process gas to the process chamber during the executing the STABLE period (para. [0186]); and
stopping an operation of the cooling the substrate during the supplying of the process gas by executing the DEPOSITION period after the STABLE period (para. [0185]),
wherein during the STABLE period, a temperature on the outer peripheral side of the substrate is stabilized to be lower than a temperature on a central side of the substrate by a predetermined temperature (para. [0199]),
wherein after the STABLE period, the operation of the cooling the substrate and an operation of the supplying the process gas are executed simultaneously from a start of the DEPOSITION period for a specific time period (interpreted as any time from 0 to infinite, para. [0200]),
wherein after the specific time period, the operation of the cooling the substrate is stopped to increase a temperature inside the outer tube, and then an operation of the heating the substrate is stopped to increase heat transfer from the process chamber to its 
wherein a difference between the detected temperature of the outer peripheral side of the substrate and the detected temperature of the central side of the substrate is reduced by stopping the operation of the cooling the substrate and the operation of the heating the substrate during the DEPOSITION period (para. [0201]).
Claim 2: Ueno discloses wherein the process gas starts to be supplied into the process chamber when the STABLE period is being executed (para. [0183]).
Claim 3, 5: Ueno discloses (claim 3) wherein the process gas is supplied into the process chamber concurrently with a timing of starting the DEPOSITION period; (claim 5) wherein the process gas is supplied into the process chamber at a timing that is different from a timing of starting the DEPOSITION period. It is noted that Ueno teaches optimization of timing concurrently or differently (para. [0214]).
Claim 4: Ueno discloses further comprising performing a control such that the operation of the heating the substrate, the operation of the cooling the substrate, and the operation of the supplying the process gas are executed alternately and repeatedly a predetermined number of times (para. [0207]).
Claim 6: .
Claims 7-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0197352 to Ueno.
Claim 7: Ueno discloses a method of manufacturing a semiconductor device comprising: transferring a substrate to a process chamber (para. [0140, 0180];
executing a STABLE period by cooling the substrate transferred to the process chamber while heating the substrate from its outer peripheral side (para. [0181-0182]);
executing a DEPOSITION period by supplying a process gas to the process chamber during the executing the STABLE period (para. [0186]); and
stopping an operation of the cooling the substrate during the supplying the process gas by executing the DEPOSITION period after the STABLE period (para. [0185]),
wherein during the STABLE period, a temperature on the outer peripheral side of the substrate is stabilized to be lower than a temperature on a central side of the substrate by a predetermined temperature (para. [0199]),
wherein after the STABLE period, the operation of the cooling the substrate and an operation of the supplying the process gas are executed simultaneously from a start of the DEPOSITION period for a specific time period (interpreted as any time from 0 to infinite, para. [0200]),
wherein after the specific time period, the operation of the cooling the substrate is stopped to increase a temperature inside the process chamber, and then an operation of the heating the substrate is stopped to increase heat transfer from the process chamber to its outside such that a detected temperature of the outer peripheral side of the substrate 
wherein the operation of the cooling the substrate is stopped to increase the temperature inside the process chamber, and the operation of the heating the substrate is executed at a set rate that gradually decreases from a processing temperature; and the process gas is supplied into the process chamber during the executing the DEPOSITION period (para. [0200]), and
wherein a difference between the detected temperature of the outer peripheral side of the substrate and the detected temperature of the central side of the substrate is reduced by stopping the operation of the cooling the substrate and executing the operation of the heating, the substrate during the DEPOSITION period (para. [0201]).
Claims 8, 9: Ueno discloses (claim 8) wherein the process gas is supplied into the process chamber concurrently with a timing of starting the DEPOSITION period; (claim 9) wherein the process gas is supplied into the process chamber at a timing that is different from a timing of starting the DEPOSITION period. It is noted that Ueno teaches optimization of timing concurrently or differently (para. [0214]).
Claim 10: Ueno discloses further comprising: controlling the operation of the heating the substrate by setting a preset temperature; and performing a control such that the preset temperature is lowered at a predetermined temperature drop rate and the process gas is supplied into the process chamber at a timing of starting the DEPOSITION period (para. [0198] where this is optimized).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718